Citation Nr: 0715167	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to June 
1946, June 1947 to June 1952, June 1953 to January 1957 and 
May 1957 to May 1961.  Following this, the veteran also 
served in the Army National Guard and United States Army 
Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  



FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressor of receiving 
sniper fire, being tossed into the ocean, being assaulted and 
handling corpses and body parts actually occurred. 

3.  There is no evidence of a link between the veteran's 
diagnosed PTSD and his jumping from a high board during basic 
training. 



CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished via 
letter dated in April 2002.  This letter also informed the 
veteran of the information and evidence necessary to 
substantiate his claim of entitlement to service connection 
of PTSD.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding the claim of service connection for 
a low back disability.  In terms of any notification 
regarding downstream elements, because of the denial of the 
issue below, any concerns regarding such downstream elements 
are rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issue.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned April 2002 letter, which advised the veteran 
to send any evidence in his possession that pertained to the 
claim on appeal.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and VA medical 
records.  The veteran has not indicated the presence of any 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  The veteran has 
received a medical examination.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet.  
App. 283, 289 (1994).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran did not have combat, 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Rather, 
the record must contain service records or other credible 
supporting evidence to support a veteran's testimony as to 
the occurrence of the claimed stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2004).

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  Service department records show the 
veteran served as a ship fitter.  Although the veteran has 
stated that he received sniper fire and was assaulted in the 
Philippines, the record contains no indication that the 
veteran participated in any event constituting an actual 
fight or encounter with a military foe, hostile unit or 
instrumentality.  Considering this and the absence of awards 
or decorations indicating combat exposure, the Board finds 
that the veteran did not engage in combat.  VA O.G.C. Prec. 
Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (defining 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b)).  Thus, the veteran's testimony alone cannot 
establish the occurrence of his claimed in-service stressors.  
Accordingly, the veteran's alleged stressors must be 
supported by credible evidence.

In this case, the veteran has reported various stressors over 
the course of his appeal, in particular being forced to jump 
off of a high board into a pool of water in basic training, 
being tossed into the ocean by fellow sailors, handling 
corpses and body parts during the clean up of ships, as well 
as receiving sniper fire and being assaulted in the 
Philippines."  With respect to the latter two alleged 
stressors, the Board finds that the record contains no 
credible supporting evidence that these claimed stressors 
actually occurred.  The veteran's service medical records and 
personnel records are silent with respect to the events 
comprising the veteran's alleged stressors.  The veteran 
served as a ship fitter and there is no indication that he 
handled bodies or the like.  The veteran has not provided 
sufficient detail to allow VA to conduct additional 
evidentiary development in an attempt to corroborate his 
claimed stressors.  After numerous requests of the veteran to 
provide more specific information, the veteran has proven 
unable to do so.  The veteran has provided no evidence 
corroborating the occurrence of his claimed in-service 
stressors.  The Board notes that with respect to the alleged 
assault in the Philippines that the veteran's service medical 
records contradict this allegation.  His service medical 
records show that at this time he suffered a broken hand 
while playing softball, not while being assaulted, as he 
alleges.  For the foregoing reasons, the Board is unable to 
find as a factual matter that these alleged stressors ever 
actually occurred.  

As mentioned, service connection for PTSD requires a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  With respect to the alleged stressor 
of jumping off of a high board, there is no medical evidence 
of a nexus between this alleged stressor and his diagnosed 
PTSD.  None of the medical records contain any discussion of 
this alleged stressor.  Accordingly, this stressor cannot 
form the basis of a grant of service connection for PTSD.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
who can corroborate his testimony.  Furthermore, the 
veteran's lack of detail about the alleged incidents makes it 
impossible for them to be corroborated.  The veteran's 
diagnosis of PTSD, first shown many years after service, has 
not been attributed to a corroborated in-service stressor.  
Accordingly, service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is in applicable in the 
instant case and the claim for service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed.  
Cir. 2001).  For all of the foregoing reasons, the claim for 
service connection of PTSD must be denied.   





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


